Citation Nr: 0105618	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  96-21 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
pelvic instability, right sacroiliac joint.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and her husband



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 1995 and June 1998 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In the June 1995 rating 
decision, the RO, in part, granted service connection for 
pelvic instability, right sacroiliac joint, and assigned a 10 
percent disability rating, effective from November 7, 1994.  
In the June 1998 rating decision, the RO, in part, denied 
entitlement to a total disability rating based on individual 
unemployability.  In February 2000 the Board, in part, 
remanded these issues to the RO for further development, and 
granted entitlement to an earlier effective date of March 3, 
1985 for the assignment of a 10 percent rating for pelvic 
instability, right sacroiliac joint.  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the U.S. Court of Appeals for Veterans Claims (Court) 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection -- which 
describes the present case with regard to the pelvic 
instability, right sacroiliac joint issue on appeal -- and a 
claim for an increased rating of a service connected 
disability.  Accordingly, that issue for appellate 
consideration is reflected on the first page of this decision 
in accordance with Fenderson.  


REMAND

In the February 2000 Remand, the Board directed the RO to 
schedule the veteran for a VA orthopedic examination, in 
compliance with DeLuca v. Brown, 8 Vet. App. 202 (1995), to 
determine the severity of her service-connected pelvic 
instability, right sacroiliac joint.  Although the veteran 
underwent a VA orthopedic examination in March 2000, the 
Board finds that the VA examination did not specify what 
affected are the reported ranges of motion applied to, nor 
did the VA examination satisfy all of the requirements of 
DeLuca.  In that regard it is noted that the VA examiner did 
not determine whether the pelvis or sacroiliac joint exhibits 
weakened movement, excess fatigability, or incoordination and 
did not provide an opinion on whether pain could 
significantly limit functional ability during flare-ups or 
repeated use over time.  

The Board regrets the necessity to once again remand this 
case for additional development by the RO.  However, there 
has been a failure to comply with the terms of the Board's 
February 2000 remand order, thus rendering the record 
incomplete and impeding the Board's review.  These 
developmental deficiencies must be addressed prior to the 
Board rendering a decision.  In light of the U.S. Court of 
Appeals for Veterans Claims (Court) directive to the Board 
regarding remands, the Board is compelled to remand this case 
for the RO to fully comply with the Board's remand.  Stegall 
v. West, 11Vet. App. 268 (1998).  In Stegall the Court held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand orders 
and that a remand by the Board imposes upon the RO a 
concomitant duty to ensure compliance with all of the terms 
of the remand.  The Court noted that where the remand orders 
of the Board are not complied with, the Board itself errs in 
failing to insure compliance.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that she provide the name(s) and 
address(es) of all medical care providers 
(VA and private) who may have treated her 
for her service-connected pelvic 
instability, right sacroiliac joint, 
since 1996.  After obtaining any 
necessary releases, the RO should obtain 
copies of complete clinical records from 
the identified treatment sources, and 
associate them with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of her service-connected 
pelvic instability, right sacroiliac 
joint, and its impact on her industrial 
adaptability.  It is imperative that the 
examiner review the claims folder prior 
to the examination.  Any tests that the 
examining physician finds appropriate 
should be performed.  The examination 
should include complete observations of 
the ranges of motion of the affected 
areas.  All findings should be reported.  
The examiner should be asked to 
determine, if feasible, whether the 
pelvis or sacroiliac joint exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
The examiner should also record any 
objective displays of pain.  The examiner 
should provide an opinion regarding the 
extent to which the veteran's service-
connected disability impairs her ability 
to obtain and retain substantially 
gainful employment.  The examiner should 
provide supporting rationale for any 
opinions rendered.  

3.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


